Name: COMMISSION REGULATION (EC) No 361/98 of 13 February 1998 amending Regulation (EC) No 265/98 on the supply of milk products as food aid
 Type: Regulation
 Subject Matter: trade policy;  cooperation policy;  processed agricultural produce;  tariff policy;  agricultural policy
 Date Published: nan

 ¬ ¬EN Official Journal of the European CommunitiesL 42/32 14. 2. 98 COMMISSION REGULATION (EC) No 361/98 of 13 February 1998 amending Regulation (EC) No 265/98 on the supply of milk products as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1292/96 of 27 June 1996 on food-aid policy and food-aid manage- ment and special operations in support of food security (1), and in particular Article 24(1)(b) thereof, Whereas Commission Regulation (EC) No 265/98 (2) issued an invitation to tender for the supply, as food aid, of milk products; whereas some of the conditions speci- fied in the Annex to that Regulation should be altered, HAS ADOPTED THIS REGULATION: Article 1 Note 5 of the Annex to Regulation (EC) No 265/98 is replaced by the following: (5) The supplier shall supply to the beneficiary or its representative, on delivery, the following docu- ments:  health certificate issued by an official entity stating that the product was processed under excellent sanitary conditions which are super- vised by qualified technical personnel. The certificate must state the temperature and dura- tion of the pasteurisation (A2: UHT treatment: 110 HC/228Z or 114 HC/130Z or 120 HC/60Z or 140 HC/25Z), the temperature and duration in the spray-drying-tower and the expiry date for consumption,  veterinary certificate issued by an official entity stating that the area of production of raw milk had not registered foot-and-mouth disease nor any other notifiable infectious/contagious disease during the 12 months prior to the processing. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 February 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 166, 5. 7. 1996, p. 1. (2) OJ L 25, 31. 1. 1998, p. 63.